DETAILED ACTION
This action is in response to the RCE and Amendment dated 01 July 2022.  Claims 1-15 are amended.  Claims 16-19 have been added.  No claims have been cancelled.  Claims 1-19 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, claims 12-15 are no longer interpreted as invoking 35 U.S.C. 112(f)/Sixth Paragraph.

Claim Objections
Claim 12 is objected to because of the following informalities: through applicant’s amendment, the claim was amended to recite “the detector being operatively coupled to the controller.”  “A controller” is not recited until the next limitation, creating an antecedent basis issue.  Examiner suggests moving the limitation to the beginning of the claim: “An operating system for a vehicle, having: a detector operatively coupled to a controller … the detector has … the controller using …” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagara et al. (US 2015/0185845 A1) in view of Khoshkava et al. (US 2017/0168630 A1) and further in view of Birnbaum et al. (US 2011/0264491 A1).

As for independent claim 1, Nagara teaches a method comprising:
detecting an operating action of a user in a detection region [(e.g. see Nagara paragraphs 0016, 0027, 0037) ”The gesture based input is facilitated by a camera … the gesture may correspond to a recorded non-contact control or input signal. The gesture may be recorded via a motion detection device or camera … the operator may make gestures in the gesture detection region 260. Accordingly, the gesture based input system 250 may detect the gesture made in the gesture detection region 260, and transmit a signal or indication to system 200 accordingly”].
generating feedback data using the detected operating action [(e.g. see Nagara paragraphs 0031, 0034, 0038) ”the gesture based input signal is correlated to a tactile response. The actual tactile response may be configured selectively based on the … the gesture instigating the tactile response … The lookup table 206 includes a gesture field 501, a tactile response 502, and an `area?` field 503. Thus, depending on the detection performed, and whether the detected gesture was within a predefined area, the specific tactile response may be retrieved … The tactile transmitter 230 transmits the tactile response to the appropriate control circuitry 275 associated with replicating the tactile feedback”].
outputting, using the feedback data, a haptically-perceptible output signal in a transmission region [(e.g. see Nagara paragraphs 0034, 0041) ”The tactile transmitter 230 transmits the signal to the tactile physical area 270 … the tactile physical area 270 may replicate the tactile response, and if the end user is abutting the tactile physical area 270, the end user may experience a physical response (such as a vibration … a tactile response via the haptic generator 270 may be produced. Thus, as shown, the haptic generator 270 may vibrate, as shown by motion lines 271”].
wherein the transmission region and the detection region are arranged spaced from each other [(e.g. see Nagara paragraphs 0027, 0035, 0040) ”For example, the gesture based input system 250 may be situated in a vehicle, and be employed to monitor the gestures made by an operator or passenger of the vehicle … while the operator is driving the vehicle, the operator may make gestures in the gesture detection region 260. Accordingly, the gesture based input system 250 may detect the gesture made in the gesture detection region 260, and transmit a signal or indication to system 200 accordingly … the tactile physical area 270 may be situated in an area or wearable device to make contact to a wrist or part of a body substantially near the wrist or fingers … the various components communicate (for example, wired or wirelessly) via system 200. System 200 is coupled to a tactile control circuit 275, which is coupled to a haptic generator 270. The appendage 400 rests on the haptic generator 270 (for example, as if the appendage 400 was resting on an arm rest). In another example, the haptic generator 270 may be implemented via a wearable device”].  Examiner notes that the gesture detection region and the tactile physical area are separate.
the detected operating action comprises an entrance of an operating object in a region of approach [(e.g. see Nagara paragraphs 0031, 0040, 0049 and Figs. 4A-B numeral 260) ”whether the detected gesture was within a predefined area … FIGS. 4(a) and (b) illustrate an example implementation of system 200. In FIG. 4(a) an appendage 400 occupies a three-dimensional area 260 associated with a gesture recognition system 250 … To provide for interaction with an individual, the herein disclosed embodiments can be implemented using an interactive display, such as a graphical user interface (GUI). Such GUI's may include interactive features such as pop-up or pull-down menus or lists, selection tabs, scannable features, and other features that can receive human inputs”].
operating element installed in a vehicle [(e.g. see Nagara paragraph 0027, 0049) ”For example, the gesture based input system 250 may be situated in a vehicle, and be employed to monitor the gestures made by an operator or passenger of the vehicle …  To provide for interaction with an individual, the herein disclosed embodiments can be implemented using an interactive display, such as a graphical user interface (GUI). Such GUI's may include interactive features such as pop-up or pull-down menus or lists, selection tabs, scannable features, and other features that can receive human inputs”].

Nagara does not specifically teach and wherein the region of approach is a space surrounding an operating element.  However, in the same field of invention, Khoshkava teaches:
and wherein the region of approach is a space surrounding an operating element [(e.g. see Khoshkava paragraphs 0024, 0079 and Fig. 1A) ”the computing device 100 is configured to output a first haptic effect (e.g., via haptic output device 106) in response to detecting a gesture over the virtual object at a first distance from the computing device 100 (e.g., within distance range 112 from the computing device 100). In such an embodiment, the computing device 100 is configured to output a second haptic effect (e.g., via haptic output device 108) in response to detecting a gesture over the virtual object at a second distance from the computing device 100 (e.g., within distance range 114, but not contacting computing device 100). Further still, in such an embodiment, the computing device 100 is configured to output a third haptic effect (e.g., via haptic output device 110) in response to detecting a gesture over the virtual object at a third distance from the computing device 100 (e.g., contacting the computing device 100 and/or touch-screen display 102). The first haptic effect, second haptic effect, and/or third haptic effect may be the same as or different from one another … the position sensor 316 may detect the user approaching the graspable computing device 304 and transmit associated sensor signals to the wearable computing device 302 and/or the remote haptic output device 318. The wearable computing device 302 and/or the remote haptic output device 318 may responsively output haptic effects”].
Therefore, considering the teachings of Nagara and Khoshkava, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add and wherein the region of approach is a space surrounding an operating element, as taught by Khoshkava, to the teachings of Nagara because such haptic feedback may allow the user to locate a desired user interface component and safely interact with the computing device without visually focusing on the touchscreen display which may prevent an accident or injury (e.g. see Khoshkava paragraph 0087).

Nagara and Khoshkava do not specifically teach at least two different haptically-perceptible output signals are output depending on the feedback data, which different haptically-perceptible output signals comprise positive feedback and negative feedback.  However, in the same field of invention, Birnbaum teaches:
at least two different haptically-perceptible output signals are output depending on the feedback data, which different haptically-perceptible output signals comprise positive feedback and negative feedback [(e.g. see Birnbaum paragraphs 0064, 0068, 0092) ”the device 10 may output a positive hedonic haptic effect throughout the gesture and output a second positive hedonic haptic effect when the user successfully completes the gesture, or a negative hedonic haptic effect if the user incorrectly performs the gesture, or halts the gesture prior to completion … Different hedonic haptic effects may be generated to provide positive and negative haptic sensations … presenting "positive" feedback at the beginning of a gesture which encourages the completion of the gesture, presenting "positive" feedback at the end of a gesture which promotes satisfying confirmation of the gesture and/or encouragement to repeat the gesture, presenting "negative" feedback at the beginning of a gesture which interrupts the user's attention on the gesture (possibly causing the user to shift attention to a visual item and/or possibly causing the user to abort the gesture), and presenting "negative" feedback at the end of a gesture which causes the user to associate the negative sensation with the gesture, and possibly deterring the user from using that gesture the next time the opportunity arises”].
Therefore, considering the teachings of Nagara, Khoshkava and Birnbaum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add at least two different haptically-perceptible output signals are output depending on the feedback data, which different haptically-perceptible output signals comprise positive feedback and negative feedback, as taught by Birnbaum, to the teachings of Nagara and Khoshkava because providing well-defined haptic functionality that is easily associated with or disassociated from various aspects of the operating system or applications allows more easily discernable haptic feedback for the user (e.g. see Birnbaum paragraphs 0020, 0064).

As for dependent claim 2, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1 and Nagara further teaches:
wherein the operating action is detected by at least one of a touch-sensitive surface and a camera [(e.g. see Nagara paragraphs 0016, 0037) ”The gesture based input is facilitated by a camera … the gesture may correspond to a recorded non-contact control or input signal. The gesture may be recorded via a motion detection device or camera”].

As for dependent claim 3, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1 and Nagara further teaches:
wherein the detected operating action comprises an entrance of an operating object in a region of approach, a touch gesture, a swiping gesture, or a pointing gesture [(e.g. see Nagara paragraphs 0016, 0031) ”the detected gesture was within a predefined area … The gesture may refer to any portion of a body part that can be controlled and moved. For example, shaking one's hand or pointing a finger may refer to a gesture”].

As for dependent claim 4, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1 and Nagara further teaches:
wherein the operating action comprises at least one segment of a gesture that is executed in a three-dimensional space [(e.g. see Nagara paragraph 0040) ”In FIG. 4(a) an appendage 400 occupies a three-dimensional area 260 associated with a gesture recognition system 250”].

As for dependent claim 5, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1 and Nagara further teaches:
wherein furthermore, a user interface is displayed by a display unit, and the operating action is detected with reference to the displayed interface [(e.g. see Nagara paragraph 0049) ”To provide for interaction with an individual, the herein disclosed embodiments can be implemented using an interactive display, such as a graphical user interface (GUI). Such GUI's may include interactive features such as pop-up or pull-down menus or lists, selection tabs, scannable features, and other features that can receive human inputs”].

As for dependent claim 6, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1 and Nagara further teaches:
wherein the haptically-perceptible output signal comprises a vibration with a duration [(e.g. see Nagara paragraph 0031 and Fig. 5) ”The lookup table 206 includes a gesture field 501, a tactile response 502, and an `area?` field 503. Thus, depending on the detection performed, and whether the detected gesture was within a predefined area, the specific tactile response may be retrieved”].  Examiner notes that, as depicted in Fig.5, the lookup table stores vibrations that are “quick” and “long” durations.

Nagara does not specifically teach a vibration with a frequency and an amplitude.  However, Khoshkava teaches:
a vibration with a frequency and an amplitude [(e.g. see Khoshkava paragraph 0025) ”the computing device 100 configures the characteristics of (e.g., the waveform, type, amplitude, duration, frequency, and/or time of output) at least two haptic effects”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 7, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1 and Nagara further teaches:
wherein the haptically-perceptible output signal is output by a feedback device, which is arranged spaced from a detection unit and which is arranged on the body of the user [(e.g. see Nagara paragraphs 0027, 0035, 0040) ”For example, the gesture based input system 250 may be situated in a vehicle, and be employed to monitor the gestures made by an operator or passenger of the vehicle … the tactile physical area 270 may be situated in an area or wearable device to make contact to a wrist or part of a body substantially near the wrist or fingers … the various components communicate (for example, wired or wirelessly) via system 200. System 200 is coupled to a tactile control circuit 275, which is coupled to a haptic generator 270. The appendage 400 rests on the haptic generator 270 (for example, as if the appendage 400 was resting on an arm rest). In another example, the haptic generator 270 may be implemented via a wearable device”].  Examiner notes that the gesture based input system (e.g. camera) is within the vehicle and wirelessly connected to a haptic generator worn by the user (e.g. wearable). 

As for dependent claim 8, Nagara, Khoshkava and Birnbaum teach the method as described in claim 7 and Nagara further teaches:
wherein the feedback device is fastened to an arm, in particular in the region of a wrist of the user [(e.g. see Nagara paragraph 0035) ”the tactile physical area 270 may be situated in an area or wearable device to make contact to a wrist or part of a body substantially near the wrist or fingers”].

As for dependent claim 9, Nagara, Khoshkava and Birnbaum teach the method as described in claim 8 and Nagara further teaches:
wherein the feedback data comprise a first or a second feedback type [(e.g. see Nagara paragraph 0031 and Fig. 5) ”The lookup table 206 includes a gesture field 501, a tactile response 502, and an `area?` field 503. Thus, depending on the detection performed, and whether the detected gesture was within a predefined area, the specific tactile response may be retrieved”].
and the output signal is composed depending on the feedback type [(e.g. see Nagara paragraphs 0038, 0039) ”In operation 320, the gesture based input signal is correlated to a tactile response … the tactile response is communicated as a command signal to the device instigating the tactile response”].

As for dependent claim 10, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1 and Nagara further teaches:
wherein the feedback data are transmitted by an exchange unit [(e.g. see Nagara paragraphs 0039, 0040) ”the tactile response is communicated as a command signal to the device instigating the tactile response … As shown, the various components communicate (for example, wired or wirelessly) via system 200. System 200 is coupled to a tactile control circuit 275, which is coupled to a haptic generator 270. The appendage 400 rests on the haptic generator 270 (for example, as if the appendage 400 was resting on an arm rest). In another example, the haptic generator 270 may be implemented via a wearable device”].

As for independent claim 12, Nagara, Khoshkava and Birnbaum teach a system.  Claim 12 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 13, Nagara, Khoshkava and Birnbaum teach the device as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for independent claim 14, Nagara, Khoshkava and Birnbaum teach an apparatus.  Claim 14 discloses substantially the same limitations as claim 12.  Therefore, it is rejected with the same rational as claim 12.  Further, Nagara teaches a vehicle [(e.g. see Nagara paragraph 0027) ”For example, the gesture based input system 250 may be situated in a vehicle, and be employed to monitor the gestures made by an operator or passenger of the vehicle”].

As for dependent claim 15, Nagara, Khoshkava and Birnbaum teach the apparatus as described in claim 14 and Nagara further teaches:
wherein the vehicle comprises the detector unit, and a mobile user mechanism comprises the feedback circuit [(e.g. see Nagara paragraphs 0027, 0035) ”For example, the gesture based input system 250 may be situated in a vehicle, and be employed to monitor the gestures made by an operator or passenger of the vehicle … the tactile physical area 270 may be situated in an area or wearable device to make contact to a wrist or part of a body substantially near the wrist or fingers”].

As for dependent claim 16, Nagara, Khoshkava and Birnbaum teach the method as described in claim 7 and Nagara further teaches:
comprising identifying the feedback device and transmitting the feedback data only to the identified feedback device [(e.g. see Nagara paragraph 0040) ”FIGS. 4(a) and (b) illustrate an example implementation of system 200. In FIG. 4(a) an appendage 400 occupies a three-dimensional area 260 associated with a gesture recognition system 250. As shown, the various components communicate (for example, wired or wirelessly) via system 200. System 200 is coupled to a tactile control circuit 275, which is coupled to a haptic generator 270. The appendage 400 rests on the haptic generator 270 (for example, as if the appendage 400 was resting on an arm rest). In another example, the haptic generator 270 may be implemented via a wearable device”].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagara et al. (US 2015/0185845 A1) in view of Khoshkava et al. (US 2017/0168630 A1) and further in view of Birnbaum et al. (US 2011/0264491 A1), as applied to claim 1 above, and further in view of Szczerba et al. (US 2017/0123503 A1).

As for dependent claim 11, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1, but do not specifically teach wherein furthermore, one or more of an optical and acoustically perceptible additional output signal is generated and output.  However, in the same field of invention, Szczerba teaches:
wherein furthermore, one or more of an optical and acoustically perceptible additional output signal is generated and output [(e.g. see Szczerba paragraphs 0109, 0128) ”the signal indicates that the device should, or the signal otherwise triggers the device to, provide output detectable by the user. Example output includes a haptic or audible stimuli, such as vibrations, tones, or words … The type of communication determined for providing to the user can correspond to the information needing to be communicated by the vehicle to the user. The type of communication selected can include the mode--e.g., haptic and/or audio”].
Therefore, considering the teachings of Nagara, Khoshkava, Birnbaum and Szczerba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein furthermore, one or more of an optical and acoustically perceptible additional output signal is generated and output, as taught by Szczerba, to the teachings of Nagara, Khoshkava and Birnbaum because providing specific feedback can be helpful by avoiding the user wondering if their gesture was registered by the vehicle, and so avoid the user feeling that they may need to repeat the gesture again, and again (e.g. see Szczerba paragraph 0018).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagara et al. (US 2015/0185845 A1) in view of Khoshkava et al. (US 2017/0168630 A1) and further in view of Birnbaum et al. (US 2011/0264491 A1), as applied to claim 1 above, and further in view of Small et al. (US 2011/0082616 A1).

As for dependent claim 17, Nagara, Khoshkava and Birnbaum teach the method as described in claim 1, but do not specifically teach comprising switching a graphic user interface from a display mode to an operating mode when the operating action is detected.  However, in the same field of invention, Small teaches:
comprising switching a graphic user interface from a display mode to an operating mode when the operating action is detected [(e.g. see Small paragraphs 0009, 0053) ”The present invention provides a method and apparatus for using a vehicle user interface, the user interface utilizing a touch screen display mounted within the vehicle, where the touch screen display is coupled to a system controller. The method includes the steps of monitoring screen use; detecting a user's presence in proximity to the touch screen; setting the operational mode of the touch screen from a normal use mode to a sleep mode after a preset period of time with no monitored screen use and no detected user's presence; and switching from sleep mode to normal use mode when a user's presence in proximity to the touch screen is detected … the proximity detectors, e.g., sensors 701, are used to wake the entire display screen 100. In this approach, as the user (e.g., the driver or either the driver or the front seat passenger, depending upon the configuration of proximity detection system 231) reaches towards the display (e.g., display 100, 500, 600, etc.), the screen wakens from the sleep mode. An advantage of this approach over the previously described screen touch waking system is that the touch screen is ready to immediately receive a command from the user, as opposed to needing to be touched twice (i.e., the wake-up touch and the input touch)”].
Therefore, considering the teachings of Nagara, Khoshkava, Birnbaum and Small, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add comprising switching a graphic user interface from a display mode to an operating mode when the operating action is detected, as taught by Small, to the teachings of Nagara, Khoshkava and Birnbaum because it allows the user to only activate the interface of interest which conserves power and minimizes distractions (e.g. see Small paragraph 0054).

As for dependent claim 18, Nagara, Khoshkava, Birnbaum and Small teach the method as described in claim 17, but Nagara, Khoshkava and Birnbaum do not specifically teach wherein in the operating mode, one or more operating elements are highlighted in order to facilitate entries by a user.  However, Small teaches:
wherein in the operating mode, one or more operating elements are highlighted in order to facilitate entries by a user [(e.g. see Small paragraphs 0039, 0041) ”Brightness level during normal use. This aspect allows the user to set the brightness level to be employed during normal display use, i.e., when the user is interacting with the touch-screen … set the brightness level by zone for both normal use (i.e., during display use) and while in sleep mode. This aspect of the invention has several benefits. First, it allows the user to highlight, by zone brightness, subsystem interfaces that are more important”].
The motivation to combine is the same as that used for claim 17.

As for independent claim 19, Nagara, Khoshkava, Birnbaum and Small teach a method.  Claim 19 discloses substantially the same limitations as claims 1 and 17.  Therefore, it is rejected with the same rational as claims 1 and 17.

Response to Arguments
Applicant's arguments, filed 01 July 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the prior art fails to teach all claim limitations” (Page 7).].

The argument described above, in paragraph number 10, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2008/0163130 A1 issued to Westerman on 03 July 2008.  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g. positive and negative feedback for correctly or incorrectly entered gestures).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174